Citation Nr: 1716755	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-14 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from September 1968 to July 1971.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for hepatitis B.

This case was previously before the Board in August 2015, where the issue on appeal was remanded to the RO to schedule a VA examination to determine the etiology of hepatitis B.  The VA examination report reflects that an adequate hepatitis B examination was conducted.  As such, the directives of the August 2015 Board Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2015, the Veteran testified at a Travel Board hearing at the local RO in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to risk factors of hepatitis B during service, including another soldier's blood, shared toothbrushes and drinking containers, contact with animal feces, and contact with dead bodies.

2.  The Veteran tested positive for hepatitis B antibodies in 1992 and in 2005, post-service.

3.  The Veteran has no current symptoms or diagnosis of hepatitis B, or any chronic liver disease.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

VA satisfied its duty to notify the Veteran.  In September 2007, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the January 2008 rating decision from which this appeal arises.  Further, the issue was readjudicated in August 2008 and May 2012 Statements of the Case (SOC), and a December 2015 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  In September 2015, VA obtained a medical opinion report concerning whether the Veteran had a current diagnosis of hepatitis B and, if so, whether the hepatitis B was related to service.  The medical opinion report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion report reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for hepatitis B

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hepatitis B is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has asserted service connection for hepatitis B, contending that it originated from exposure to risk factors during service, including another soldier's blood, shared toothbrushes and drinking containers, contact with animal feces, sexual intercourse with a prostitute, and contact with dead bodies.  

Private treatment records from March 1992 and March 2005 reflect that the Veteran tested positive for hepatitis B antibodies; however, these records also plainly state that the presence of antibodies are simply the reaction to an exposure to hepatitis B at some point, and does not mean that the Veteran has hepatitis B.  

The service treatment records are silent for any complaint, diagnosis, symptom, or treatment of hepatitis B.  The service treatment records indicate abdominal pain during service for a brief period of time, but this symptom has since been attributed to the Veteran's kidney problems.  See April 2015VA Examination Stomach and Duodenal Conditions.

At a May 2011 hearing before a decision review officer, the Veteran testified to being exposed to another soldier's blood, shared toothbrushes and drinking containers, contact with animal feces, and contact with dead bodies during service.

At an October 2015 VA examination, the VA examiner conveyed that there were normal blood tests, that the most recent liver blood tests are unremarkable, and that no sign or signs or symptoms attributable to chronic infectious liver disease were present.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosis of hepatitis B.  The October 2015 VA examiner reviewed the claims file, interviewed the Veteran, conducted a physical examination, and concluded that the Veteran does not have a current diagnosis of hepatitis B.  The VA examiner based the conclusion on the following evidence: (1) there are no positive hepatitis B tests of record, 
(2) the Veteran's most recent liver blood tests are unremarkable, and (3) the Veteran does not report and has never reported, signs or symptoms attributable to chronic infectious liver diseases.  The VA examiner further conveyed that for hepatitis B to be transmitted it usually has to be through access of infected human blood to the bloodstream through a puncture of the skin, or through sexual contact with an infected person, and it is not usually transmitted from things like sharing of personal items toothbrushes, or drinking containers, or exposure to animal feces.  The Board finds that this medical evidence carries significant probative weight as the VA examiner reviewed the Veteran's medical history, considered the lay statements advanced by the Veteran, and evaluated the available diagnostic evidence in the form of liver and blood test results.  

As discussed above, the Veteran's private treatment records explicitly reflect that the Veteran was only exposed to hepatitis B, and that this exposure does not mean that the Veteran has or had hepatitis B, especially at any time during or immediately preceding the current claim period.

The only lay evidence of hepatitis B is the Veteran's assertion of having hepatitis B.  Although the Veteran, as a lay person, is competent to report any symptoms he has experienced at any given time, as well as to report a contemporaneous diagnosis by a medical provider, he is not competent to diagnose hepatitis B because a diagnosis of hepatitis B involves unseen system processes, requires medical expertise, and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  Opinions on etiology and causation of hepatitis B, to include risk factors related thereto, involve making findings based on medical knowledge and clinical testing results such as blood tests and liver function tests.  Hepatitis B involves viral infection, immune system reaction, and acts on the liver (endocrine system) is complex and often involves unseen systems processes and disease processes that are not observable by a lay person.  Under the facts of this case, the Veteran does not possess the medical expertise, training, or knowledge necessary to diagnose hepatitis B; therefore, the Board finds the Veteran's assertion of having hepatitis B to have no probative weight. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current disability of hepatitis B at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  As noted above, the Veteran has never complained of, been symptomatic of, been treated for, or diagnosed with hepatitis B during or immediately prior to the current claim.  The only evidence of hepatitis B is the Veteran's private treatment records, which state that the Veteran was only exposed to hepatitis B.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of hepatitis B.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis B is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


